Citation Nr: 1028451	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-38 512	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
fracture residuals of the left wrist with arthritis from 
September 1, 2005 to February 1, 2010 and in excess of 40 percent 
from February 2, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service from November 1974 to November 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in December 2009 and 
remanded for additional development, to include affording the 
Veteran an additional VA examination, and readjudication.  The 
Veteran was afforded a VA examination in February 2010, which 
provided sufficient detail to rate the Veteran's disability and 
adequately reflected the current severity of the Veteran's 
disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Development having been sufficiently completely, the claim is 
again before the Board for appellate consideration.

The Board notes that during the pendency of this appeal, in a 
November 2006 rating decision, the Veteran was assigned a 
temporary total evaluation from June 22, 2005 to August 31, 2005 
under the provisions of 38 C.F.R. § 4.30 for the period of 
convalescence following left wrist surgery.  The temporary total 
is the maximum benefit available during this time period and, 
therefore, is no longer before the Board here.  See AB v. Brown, 
6 Vet. App. 35 (1993).

In contrast, the RO also awarded the Veteran an increased rating 
of 40 percent, effective February 2, 2010, in a February 2010 
rating decision.  This rating, however, is less than the total 
maximum available benefit for his disability and, therefore, 
still before the Board here.  Id. (holding after the Veteran has 
perfected his appeal, a subsequent rating decision awarding a 
higher rating, but less than the maximum available benefit, does 
not abrogate the pending appeal).  Accordingly, the issue on 
appeal has been appropriately recharacterized above.




FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  From September 1, 2005 to February 1, 2010, the Veteran's 
left wrist disability was manifested by pain and limitation of 
motion; additional functional limitation due to pain or during 
flare-ups commensurate with ankylosis was not demonstrated. 

3.  Since February 2, 2010, the Veteran's left wrist disability 
is manifested by a nonunited healing avascular necrosis with 
residual pain and significant loss of motion equivalent to 
unfavorable diagnosis; additional functional limitation 
equivalent to extreme unfavorable ankylosis or amounting to loss 
of use of the hand has not been demonstrated. 

4.  The left wrist disability does not present an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of the 
regular schedular standards.


CONCLUSIONS OF LAW

1.  For the period from September 1, 2005 to February 1, 2010 the 
criteria for a rating in excess of 10 percent for fracture 
residuals of the left wrist with arthritis are not met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes (DCs) 5214-5010 (2009).

2.  Since February 2, 2010, the criteria for a rating in excess 
of 40 percent for fracture residuals of the left wrist with 
arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71(a), DCs 5214-5010 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Increased Rating (Left Wrist)

Disability evaluations are determined by comparing a veteran's 
present symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities, which is based upon average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not 
give past medical reports precedence over current findings where 
such current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. 
West, 13 Vet. App. 31 (1999).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Initially, the Board notes that the RO has rated the Veteran's 
left wrist disability as the minor or non-dominant hand.  He has 
not indicated otherwise, and the evidence of record shows that he 
is right hand dominant.  38 C.F.R. § 4.69.

The Veteran's left wrist disability is currently rated under DCs 
5214-5010.  The hyphenated diagnostic codes in this case indicate 
ankylosis of the wrist under DC 5214 as the service-connected 
disorder, and degenerative arthritis under DC 5010 as a residual 
disabling condition.  

Under DC 5214, a 20 percent disability evaluation is warranted 
when there is favorable ankylosis in 20 to 30 degrees 
dorsiflexion in the minor wrist.  A 30 percent disability 
evaluation is contemplated for ankylosis of the minor wrist in 
any other position, except favorable.  A 40 percent rating is 
assigned for ankylosis of the minor wrist that is unfavorable, in 
any degree of palmar flexion, or with ulnar or radial deviation.  
38 C.F.R. § 4.71a.  Notes accompanying DC 5214 further indicate 
where there is evidence of "extremely unfavorable ankylosis" 
the disability "will be rated as loss of use of hands under 
diagnostic code 5125."  Id., DC 5214, Note.  Diagnostic Code 
5125 provides for a 60 percent disability rating where the 
disability results in the loss of use of the minor hand. 

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  Degenerative arthritis when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 
5003 and 5010.

Normal range of motion in the wrist is 70 degrees of dorsiflexion 
(extension), 80 degrees of palmar flexion, 80 degrees of forearm 
pronation, and 85 degrees of forearm supination.  See 38 C.F.R. § 
4.71a, Plate I.

Under DC 5215, the only available schedular rating for limitation 
of motion of the wrist is 10 percent for either the minor or 
major extremity, and that requires either dorsiflexion of less 
than 15 degrees or palmar flexion limited in line with the 
forearm.  38 C.F.R. § 4.71a.

Historically, it appears that a 10 percent disability rating for 
left wrist fracture residuals has been in effect since December 
2002.  On June 22, 2005, the Veteran underwent carpal tunnel 
release of the left wrist and arthroscopic debridement.  In July 
2005, he filed a claim for increase contending that his service-
connected left wrist was more disabling than reflected in the 
current 10 percent evaluation and requesting a temporary 100 
percent rating due to the recent surgery.  During the course of 
this appeal, the Veteran was provided a temporary total rating 
(100 percent) from June 22, 2005 to August 31, 2005 for 
postoperative convalescence following wrist surgery 38 C.F.R. 
§ 4.30 (2009).  The 10 percent disability rating was continued 
thereafter until February 2, 2010, where the Veteran was awarded 
a 40 percent rating based primarily on the findings of the 
February 2, 2010 VA examination.  

The Veteran contends his left wrist disability causes significant 
impairment of his daily life and, therefore, warrants a higher 
rating at all relevant time periods.

The Board notes that VA must consider all the evidence of record 
to determine when an ascertainable increase occurred in the rated 
disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see 
also Swanson v. West, 12 Vet. App. 442 (1999).

Rating in excess of 10 percent from September 1, 2005 to February 
1, 2010 

The evidence of record since the Veteran's left wrist surgery, 
between September 1, 2005 (the end of the temporary total rating) 
and February 2, 2010 (the effective date of the 40 percent 
rating) shows treatment for left wrist symptoms, but do not 
indicate that the left wrist disability met the criteria for a 
rating in excess of 10 percent.  



Specifically, the Veteran was afforded a VA examination in 
November 2005 where the examiner noted that the Veteran had 
recently undergone endoscopic carpal tunnel release as well as 
arthroscopic debridement.  About three months after the procedure 
the Veteran was able to return to limited duty at work as a mail 
handler and resumed full duties soon after that.  Since the 
surgery the Veteran felt his paresthesias had improved.  Prior to 
surgery his pain level was almost 10, on a scale of 1 to 10, now 
his pain was down to 2.  

Examination of the left wrist revealed a nicely healed 3-
centimeter scar on the dorsum of the wrist from previous surgery 
in 2002 for a cyst.  On the palmar aspect he had two "X-shaped" 
scars, one in the mid-wrist area and the other on the hypothenar 
area, which are from the recent arthroscopic procedure of the 
carpal tunnel release.  Examination of the left hand showed grip 
strength of 3/5.  However there was some wasting of muscles of 
thenar and hypothenar areas noted.  Range of motion testing 
revealed dorsiflexion to 10 degrees, palmar flexion to 20 
degrees, supination to 85 degrees, pronation to 80 degrees, 
radial deviation to 10 degrees, and ulnar deviation to 30 
degrees.  The Veteran could not adduct his thumb to touch his 
fingers.  There was no pain elicited during these maneuvers.  
There was no point tenderness in the dorsum or volar aspect of 
the wrist or evidence of any effusion.  Sensory by crude touch 
was intact in all fingers.

Also of record is a January 2006 letter from the surgeon who 
performed the June 2005 surgery.  This letter focused mainly on 
manifestations of the right wrist.  With regard to the left 
wrist, however, the 2006 letter merely indicated that the 
Veteran's arthritis was a long-standing problem.  

The Veteran also submitted a private MRI report, taken in June 
2007, in support of his appeal.  The MRI record indicated 
extensive chronic changes of the left wrist, but at that time, 
the MRI did not reveal any acute fracture of dislocation.  

In short, the medical evidence reveals a significant history of 
arthritis, complaints of pain and findings of limited motion.  
The pertinent evidence in conjunction with the applicable law and 
regulations, however, does not show the Veteran's left wrist was 
ankylosed or equivalent to ankylosed.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citations omitted).  Ankylosis is defined 
as "immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Id.  In this case, the most 
restrictive range of motion measurements in the record were 
obtained on VA examination in November 2005 and indicate he is 
able to move his left wrist joint, albeit in a very limited 
fashion, so it clearly was not ankylosed at this time. 

Also significant, no medical professional during this time period 
diagnosed ankylosis, or noted any complaints of an inability to 
move his wrist.  The evidence also indicates the Veteran has 
remained pretty much fully functional in his employment and 
activities of daily living.  For these reasons, the Board finds 
DC 5214 inapplicable to this time period.  

As indicated above, a 10 percent rating is the highest rating 
available for diagnostic codes pertinent to arthritis (DC 5010) 
and limitation of motion (DC 5215).

Functional loss was considered.  In this case, during this time 
period, there was no credible evidence of pain on use or flare-
ups that result in additional limitation of motion to the extent 
that the left wrist would be more than 10 percent disabling under 
the limitation-of-motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is not disputed that 
the Veteran has significant limitation of motion of the left 
wrist and that there is pain on motion.  Yet, the Board finds 
that the 10 percent disability rating adequately compensates him 
for his functional loss.  Neither the Veteran nor any examiner 
has established that pain or flare-ups result in functional loss 
that would equate to ankylosis of the left wrist.  As such, these 
provisions have been considered, but do not provide a basis for 
the assignment of a higher rating under the circumstances.  
Although the Board is required to consider the effect of the 
Veteran's pain when making a rating determination, and has done 
so in this case, the Rating Schedule does not provide for a 
separate rating for pain.  Rather, it provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  In this case, the Veteran is already being adequately 
compensated for pain.

Analogous ratings for impairment of the wrist are either not 
applicable to the Veteran's case or do not offer a higher 
disability rating.  To that end, in the absence of impairment of 
the radius of impairment or impairment of supination and 
pronation, DC 5212 and 5213 are not for application.  

The only other possibilities for a higher disability evaluation 
based on the wrist would be under DCs 8515 and 8516 for complete 
paralysis of the median and nerves, neither of which is present.  
38 C.F.R. § 4.124a.  Accordingly, there is no basis for a higher 
rating. 

With regard to the postoperative scars, the clinical evidence 
does not show that they are tender, painful, unstable or 
otherwise symptomatic such that a separate compensable rating 
would be warranted under 38 C.F.R. § 4118, DCs 7803, 7804, or 
7805 (2009).  

With the exception of a June 2007 X-ray report, showing extensive 
chronic degenerative changes of the left wrist, there are 
essentially no other pertinent clinical records associated with 
the claims file until February 2, 2010.

Rating in excess of 10 percent since February 2, 2010

As indicated in the introduction above, the claim was previously 
remanded to afford the Veteran an additional VA examination to 
ensure the record contained an accurate picture of the Veteran's 
current disability.  The Veteran was afforded a VA examination on 
February 2, 2010, and based on those findings, the Veteran was 
awarded a 40 percent increased rating, effective February 2, 
2010, the date of the VA examination. 

Specifically, during VA examination on February 2, 2010, the 
Veteran complained of continued pain, swelling, and intermittent 
numbness.  He stated that pulling, pushing, strain, and stress 
increased the pain.  The quality of the pain was described as 
continuous, dull, aching, intermittent stiffness that was 
occasionally sharp.  The pain was well localized and its severity 
ranged from a 6, at baseline, to 9/10.  The Veteran treated the 
pain conservatively with over-the-counter medications and an 
athletic support.  Repetitive movements increase the pain and 
caused fatigue and weakness.  Although the wrist pain was 
aggravated by his work duties, the Veteran had not lost any time 
from his job and was able to do his work without any special 
accommodations.  He no longer played sports and household chores 
also aggravated the pain.  

On examination there was some tenderness with palpation, 
especially over the navicular (scaphoid) and radial head areas, 
but no erythema or edema.  Left wrist dorsiflexion was to 15 
degrees, palmar flexion to 30 degrees, ulnar deviation to 20 
degrees, and radial deviation to 15 degrees with pain throughout.  
Following repetitive movements palmar flexion decreased from 25 
degrees and radial deviation to 10 degrees.  All other range of 
motion remained the same.  There was no evidence of fatigue, 
weakness, or lack of endurance.  The Veteran's muscle strength 
was 5/5 and sensation was largely intact.  The strength of each 
finger approximating the thumb was good.  X-rays of the left 
wrist showed an ununited fracture of the carpal scaphoid and 
avascular necrosis of the proximal fragment.  

The examiner concluded that the overall functional limitations 
imposed by the Veteran's wrist disability were at least as likely 
as not comparable to unfavorable ankylosis.  Even so, the effect 
the left wrist disability had on the Veteran's job was not 
evident except for pain.  The examiner noted that the Veteran 
would most likely need further treatment of his left wrist 
disability in the near future.  

Based upon this evidence, the RO assigned a 40 percent rating 
under DC 521, effective from the date of the VA examination 
report, February 2, 2010, in accordance with 38 C.F.R. § 
3.400(o).  In essence, this was the earliest date on which it was 
factually ascertainable, from the record that an increase in 
disability warranting the assignment of a higher disability 
rating had occurred.  

Under DC 5214, a higher rating is not warranted unless there is a 
showing of "extremely" unfavorable ankylosis amounting to the 
loss of the use of the hand.  38 C.F.R. § 4.71a, DC 5214, Note.  
In those cases, DC 5214 instructs the use of DC 5125, for 
anatomical loss of hand, by analogy.  Id.  The Board concludes 
application of DC 5125 is not warranted here.  Although the 
February 2010 VA examiner found the Veteran's limited left wrist 
motion was equivalent to unfavorable ankylosis, the examiner 
further noted he did not have evidence functional loss, other 
than pain, and was able to maintain his job.  The examiner's 
findings simply do not amount to the loss of the use of the 
Veteran's left hand and, therefore, application of DC 5125 for 
anatomical loss of hand is not warranted here.

Again, as explained above, functional loss was considered here.  
As a general matter, in evaluating musculoskeletal disabilities, 
VA must determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during flare-
ups, or when the joint is used repeatedly over a period of time.  
See DeLuca supra; 38 C.F.R. §§ 4.40, 4.45.  However, where a 
musculoskeletal disability is currently evaluated at the highest 
schedular evaluation available based upon limitation of motion, a 
DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 
80 (1997).  Thus, since the Veteran has been granted the maximum 
rating possible under DC 5214, the analysis required by DeLuca 
would not result in a higher schedular rating.  

Extraschedular Considerations

Ordinarily, the VA Rating Schedule will apply unless there are 
exceptional or unusual factors, which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  Pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the schedular evaluations are not inadequate.  The 
Veteran has not identified any factors which may be considered to 
be exceptional or unusual as to render impractical the 
application of the regular schedular standards and the Board has 
been similarly unsuccessful.  Insofar as the Veteran did undergo 
surgery in June 2005 and experienced a period of incapacitation, 
such additional functional loss was compensated for in the award 
of the temporary total rating.  There is no indication the 
Veteran has been hospitalized for treatment of his left wrist 
disability since his 2005 surgery, much less on a frequent basis 
and the recent VA examination is void of any findings of 
exceptional limitation due to the left wrist beyond that 
contemplated by the schedule of ratings.  

Clearly, due to the nature and severity of the service-connected 
left wrist disability, interference with his employment is 
foreseeable.  However while the Board is sympathetic to the 
difficulties the Veteran's left wrist disability may cause him in 
his employment, the VA examiner in 2010, specifically concluded 
that his left wrist disability had little to no effect on his 
job.  The Board does not dispute the Veteran's contentions that 
his service-connected left wrist disability has caused him to 
alter his lifestyle and restrict his activities.  Even so, such 
complaints have been taken into consideration in the current 
evaluations.  In other words, the regular schedular standards 
contemplate the symptomatology shown.  Accordingly, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered the Veteran's contentions.  He 
essentially reiterated previously submitted information regarding 
his symptoms and complaints made during VA examinations and 
outpatient evaluations.  It is not the Board's intent, in its 
discussion of the merits of this case, to in any way trivialize 
the severity of the Veteran's complaints concerning his left 
wrist or the sincerity of his beliefs concerning the gravity of 
his symptoms.  But inasmuch as he is not qualified to give a 
probative opinion concerning the status of his disability as 
determined by the criteria of the rating schedule, there is no 
means to increase the rating based on the medical evidence 
currently of record, especially since none of the other codes of 
the rating schedule that might provide a basis for a higher 
rating apply. 

Thus, the current level of disability shown is encompassed by the 
ratings assigned and with due consideration to the provision of 
38 C.F.R. § 4.7, evaluation in excess of 10 percent prior to 
February 2, 2010 and in excess of 40 percent since February 2, 
2010 are not warranted.  See Hart, supra.  

The preponderance of the evidence is against the claim, and there 
is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in August 2005, March 2006 and January 2010, the 
RO informed the Veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of this 
duty upon his claim.  Vazquez- Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009).  These letters also informed him of how 
disability ratings and effective dates are assigned.  See 
Dingess, 19 Vet. App. at 484.  

The Board finds VA has satisfied its duty to assist the Veteran 
in the development of the claim.  His pertinent post-service 
treatment reports are of record and the RO obtained VA 
examinations in 2005 and 2010.  When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate, as they provided 
sufficient detail to rate the service-connected left wrist 
disability, including a thorough discussion of the effect of the 
Veteran's symptoms on his functioning. 

The Board concludes, therefore, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, supra.  


ORDER

A disability rating in excess of 10 percent for fracture 
residuals of the left wrist with arthritis from September 1, 2005 
to February 1, 2010 and in excess of 40 percent from February 2, 
2010 is denied.



____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


